IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50720
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SEAN VERNON HUSK,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-98-CR-249-ALL-JN
                       --------------------
                         December 12, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sean Vernon Husk appeals his sentence following the

revocation of his supervised release after his guilty-plea

conviction for possession of a firearm by a convicted felon.

Husk argues that his sentence is plainly unreasonable because the

district court did not adequately consider the statutory factors

regarding the violations for which revocation was sought and gave




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50720
                                -2-

improper weight to the domestic-violence charge that already had

been relied on to modify the supervised-release terms

     After revoking a defendant’s supervised release, a district

court must consider the factors contained in 18 U.S.C. § 3553(a)

in determining the sentence to be imposed.      See United States v.

Gonzalez, 250 F.3d 923, 929 & n.9 (5th Cir. 2001).     Consideration

of those factors need not be explicit.     See id. at 930.        Because

there are no binding guidelines for sentencing after the

revocation of supervised release, such a sentence will be upheld

unless it is imposed in violation of law or is plainly

unreasonable.   See United States v. Rodriguez, 23 F.3d 919, 920

(5th Cir. 1994).

     Husk admitted to violating the conditions of supervised

release.   The court also considered testimony of a woman who had

filed assault charges against him.   In addition to describing the

assault, she testified that Husk had exhibited a pattern of

anger-control problems, that he was manipulative, and that he did

not believe that he should have to follow rules.     Her testimony

addressed the need for the sentence to deter Husk’s criminal

conduct and protect the public from his recidivism, two of the

factors to be considered under 18 U.S.C. § 3553(a).         See

Gonzalez, 250 F.3d at 929 & n.9.

     Contrary to Husk’s assertions, the entire record indicates

that the district court did consider the relevant sentencing

factors in determining his sentence.      See id. at 930.    Although
                           No. 02-50720
                                -3-

in excess of the suggested range, the sentence is not plainly

unreasonable.   See United States v. Giddings, 37 F.3d 1091, 1097

(5th Cir. 1994).   The district court’s judgment is AFFIRMED.